Citation Nr: 0811981	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-38 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2005.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

The veteran's appeal was previously before the Board in 
September 2006, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.


FINDINGS OF FACT

The veteran did not engage in combat with the enemy, and the 
occurrence of a claimed in-service stressor supporting the 
current diagnosis of PTSD is not established by credible 
supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2007).

Analysis

Service personnel records indicate that the veteran served on 
active duty from December 1968 to December 1970 and that he 
was assigned, as a clerk typist, to the Headquarters Company 
57th Transportation Battalion in Vietnam from June 1969 to 
September 1969.  The veteran's service records do not show 
that he engaged in combat with the enemy and the veteran has 
no award or decoration that would suggest that he engaged in 
combat with the enemy.  Accordingly, the Board finds that 
credible supporting evidence is required to establish the 
occurrence of a stressor supporting a diagnosis of PTSD.

Service medical records are negative for any diagnosis, 
treatment or complaints related to PTSD or any other 
psychiatric disorder or that he complained of stress 
resulting from trauma.  The veteran's service personnel 
records do show that the veteran was separated from the 
military due to an immature personality disorder.  
Personality disorders are not diseases or injuries within the 
meaning of applicable legislation and, therefore, are not 
service connected.  See 38 C.F.R. § 3.303(c).

During a VA examination in October 2007, the veteran was 
diagnosed with PTSD.  At that time, the veteran reported 
ongoing symptoms of anxiety and depression attributed mostly 
to an incident in Vietnam where he was at a nightclub and an 
explosion took place after which he ran out and tripped over 
what he believed to be the torso of a human body without 
arms, legs or a head.  In previous statements, the veteran 
had reported that this soldier was a member of the 57th 
Transportation Battalion.  See August 2003 stressor 
statement.  The examiner noted that the validity of the 
diagnosis was based on the assumption that the veteran's 
report of tripping over the torso of the soldier was accepted 
as having actually occurred, and that there was no other 
identified event in his record that would meet the criteria 
for an acute stressor for PTSD.  

In support of the veteran's contention that he tripped over 
the torso of a dead soldier who blew himself up with a 
grenade, two buddy statements were submitted.  These veterans 
both claimed to have been present at the nightclub at the 
time of the alleged incident.  However, neither of them 
claims that the appellant was present with them or present at 
the nightclub at the time of the incident.  Furthermore, a 
report from the United States Armed Services Center for Unit 
Records Research (USASCURR), received in August 2007, 
indicated that there is no evidence of a soldier being killed 
from the 57th Transportation Battalion during the period that 
the veteran was serving in Vietnam.

The Board also notes that during the pendency of the appeal, 
the veteran also reported that his duty station in Vietnam 
was hit by rockets and mortar fire and that this caused him 
stress and eventually led to the development of his PTSD.  
See August 2003 stressor statement and May 2005 Travel Board 
Hearing transcript.  An August 2004 report from the U.S. Army 
and Joint Services Records Research Center for Unit Records 
Research (JSRRC) (formerly known as the USASCURR) indicated 
that the veteran's duty station in Chu Lai was indeed hit by 
rockets during the period the veteran was stationed there.  
However, the veteran has not been diagnosed with PTSD based 
on this reported stressor.

The primary impediment to service connection is the absence 
of a verified in-service stressor upon which PTSD was 
diagnosed.  That is, there is no competent evidence of record 
to corroborate the veteran's allegation that he was present 
at a nightclub in 1969 when a soldier from the 57th 
Transportation Battalion blew himself up with a grenade and 
that he stepped over the torso of this dead soldier on his 
way out of the club.  The general information provided by the 
veteran is not sufficient to permit verification of the 
alleged stressor.  The buddy statements submitted in support 
of the veteran's claims are also not sufficient to permit 
verification of the alleged stressor because neither of the 
veterans who wrote the statements claims to have knowledge 
that the appellant himself was present at the nightclub when 
the alleged incident occurred.

Without evidence showing that the veteran engaged in combat 
with the enemy or credible supporting evidence that a 
stressor supporting a diagnosis of PTSD occurred, the claim 
must be denied.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in August 2001, prior to the initial 
adjudication of the claim, and in January 2005, the veteran 
was provided with the notice required by section 5103(a), to 
include notice that he submit any pertinent evidence in his 
possession.  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in the December 2007 supplemental statement of the 
case.  

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  In 
sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were not prejudicial to the veteran.


ORDER

Service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


